DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foad (US 2016/0342096) in view of Prouty (US 2021/0276056) and Dobashi (US 2015/0255316).

With regard to claim 1, Foad teaches a method, comprising: in an extreme ultraviolet (EUV) lithography system (paragraph 0003), generating EUV radiation (via 102, paragraph 0036); reflecting the extreme ultraviolet radiation from a mask (112); receiving the extreme ultraviolet radiation, reflected by the mask (paragraph 0024), at a semiconductor substrate (paragraphs 0027& 0063).
Foad does not teach supporting the semiconductor substrate by a substrate holder, the substrate holder including a plurality of burls and a plurality of fluid passages in fluid communication with a substrate receiving surface of the substrate holder and in fluid communication with a source of variable gas pressure; adjusting pressure within a void between a backside of the substrate and the substrate receiving surface; and passing a non-gaseous material from the void between a backside of the substrate and the substrate receiving surface through one or more of the plurality of fluid passages.  
Prouty, in Figures 2-4, teaches a method of processing a semiconductor substrate (Abstract) wherein a semiconductor substrate (302) is supported by a substrate holder (122), the substrate holder including a plurality of burls (307) and a plurality of fluid passages (308) in fluid communication with a substrate receiving surface (paragraph 0038) of the substrate holder and in fluid communication with a source of variable gas pressure (320); adjusting pressure within a void between a backside of the substrate and the substrate receiving surface (paragraph 0050 teaches that the flow rate of the backside gas is adjustable and the pressure is proportional to the flow rate).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Foad with Prouty, by incorporating the cleaning method and electrostatic chuck of Prouty into the chamber of Foad, for the purpose of providing a surface to securely mount the semiconductor substrate to which prevents movement and further allows the device to be cleaned without contaminating the electrostatic chuck surface.   
Prouty does not specifically teach the step of passing a non-gaseous material from the void between a backside of the substrate and the substrate receiving surface through one or more of the plurality of fluid passages.  However, paragraph 0043 teaches that an amount of the backside gas leaks through the substrate support and into the processing region.  It is further taught that the backside gas is flowed at a second amount during a cleaning process to limit ingression of plasma effluent materials which would be a none gaseous material during the cleaning process (paragraph 0046).  A backside gas that prevents particles from entering the substrate support surface would also necessarily pass the effluent material from the void between a backside of the substrate and the substrate receiving surface through one or more of the plurality of fluid passages.  This is supported by Dobashi which teaches that a purge gas is used to remove deposits away from the backside of a wafer (paragraph 0055).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Foad in view of Prouty with Dobashi, by ensuring the pressure of the backside gas is high enough to remove an particles that have collected in to void as Prouty already teaches that the backside gas is provided to prevent particles from collecting on the substrate surface but only specifically teaches that gas prevents the particle from collecting and Dobashi teaches that the gas also removes any particles that have already collected.  This would allow the device to remain clean without the need to manual clean the device between uses should a non-gaseous material fall on the substrate during cleaning.

With regard to claims 2-7, Foad in view of Prouty and Dobashi discloses the method of claim 1, and further discloses adjusting pressure within the void between a backside of the substrate and the substrate receiving surface includes reducing the pressure in the void (in paragraph 0050, Prouty teaches that the flow rate and thus the pressure of the gas can be adjusted in any combination of ways which would including reducing or increasing the pressure in the voids) (re claim 2),wherein adjusting pressure within the void between a backside of the substrate and the substrate receiving surface includes increasing the pressure in the void (in paragraph 0050, Prouty teaches that the flow rate and thus the pressure of the gas can be adjusted in any combination of ways which would including reducing or increasing the pressure in the voids) (re claim 3), wherein adjusting pressure within the void between a backside of the substrate and the substrate receiving service includes alternatively increasing the pressure within the void and decreasing the pressure within the void (in paragraph 0050, Prouty teaches that the flow rate and thus the pressure of the gas can be adjusted in any combination of ways which would including reducing and increasing the pressure in the voids) (re claim 4), wherein passing a non-gaseous material from the void through one or more of the plurality of fluid passages includes passing a solid material through one or more of the plurality of fluid passages (Prouty, paragraph 0046 and Dobashi, paragraph 0055) (re claim 5), wherein supporting the semiconductor substrate by a substrate holder includes generating an electrostatic force and applying the electrostatic force to the semiconductor substrate (Prouty, paragraph 0033) (re claim 6), wherein the plurality of fluid passages include a cross-sectional area that varies along a Z-axis (as seen in Fig. 3 of Prouty, the cross sectional area of the fluid passages that surround 315 vary from the cross-sectional area of 308 in the z-axis) (re claim 7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prouty.

With regard to claims 15-20, Prouty, in Figures 2-4, discloses a substrate holder system, comprising: a support device (129); a substrate holder (122) configured to couple a substrate (302) to the support device, the substrate holder including a plurality of support surfaces (307) and a plurality of fluid passages (308), the plurality of fluid passages in fluid communication with a substrate receiving surface (224) of the substrate holder and in fluid communication with a source of variable gas pressure (320, paragraph 0050), the plurality of fluid passages between the plurality of support surfaces (as seen in Fig. 3); and a pedestal (135) coupled to the support device, the pedestal including a gas flow channel 435 in fluid communication with one or more of the plurality of fluid passages and in fluid communication with the source of variable gas pressure (Fig. 2 shows that the pedestal 135 is directly below the cooling plate 129 but does not show the fluid passages, Fig. 3 teaches that the fluid passage extends below the cooling plate 310 such that the pedestal would necessarily include the gas flow channels) (re claim 15), wherein two of the plurality of support surfaces are separated by a trough and one or more of the plurality of fluid passages (308) is located in the trough (as seen in Fig. 3) (re claim 16), wherein the one or more of the plurality of fluid passages includes an opening at the bottom of the trough (as seen in Fig. 3) (re claim 17), wherein the one or more of the plurality of fluid passages includes an opening at a sidewall of the trough (308 of Fig. 3 can be defined as the trough and the horizontal fluid path can be defined as the fluid path opening at a side wall) (re claim 18), wherein one or more of the plurality of fluid passages includes a longitudinal axis that forms an angle with a Z-axis (Fig. 3 shows different parts of the fluid passage that forms an angle of 0 or 90 degrees with the z-axis) (re claim 19), wherein the substrate holder includes an electrostatic substrate holder (paragraph 0033) (re claim 20).

Allowable Subject Matter

Claims 8-14 are allowable.

Claim 8 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with adjusting pressure within a void between a backside of the substrate and the substrate receiving surface; and exposing material on the semiconductor substrate to the ultraviolet radiation received at the semiconductor substrate.

Claims 9-14 are allowable as they depend from claim 8, which is also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/            Primary Examiner, Art Unit 2839